NOTICE OF ALLOWABILITY
Allowable Subject Matter
Claims 1, and 34-52 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest the limitations of the claimed invention. The Prior Art teaches systems that allow user devices to connect with a larger display device and send content normally displayed upon the respective user devices to the larger display device for display on the larger display device, wherein the display device may be configured to divide its display region among the content received from the user devices. Furthermore, the Prior Art teaches wherein user devices may be associated with user profiles, and wherein user devices are understood to be able to retrieve and display media guidance information. However, the Prior Art fails to sufficiently teach or suggest such display systems which receive media guidance information from connected user devices and utilize user profiles associated with respective user devices to determine and select which sub-regions of the larger display device to display the respective media guidance information. As such, the combination of limitations required by the claimed invention are considered non-obvious over the Prior Art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767.  The examiner can normally be reached on 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM J KIM/Primary Examiner, Art Unit 2421